DETAILED ACTION
Applicant's submission filed on 10 November 2021 has been entered.  Claims 1, 9, and 15 are currently amended; no claims are cancelled; claims 2-8, 10-14, and 16-20 are previously presented; no claims have been added.  Claims 1-20 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, 7, 9, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugar et al. (US 2012/0320787 A1), hereafter referred Sugar, in view of Williamson et al. (US 2006/0215739 A1), hereafter referred Williamson, in view of Garcia et al. (US 8,780,968 B1), hereafter referred Garcia, in view of Frost (US 7,949,032 B1), further in view of Kossin (US 2019/0050956 A1).

Regarding claim 1, Sugar teaches a device comprising:
a packet detector configured to identify a data packet included in a received signal having a symbol frequency (Sugar, Fig. 4, [0088]; receiver device receives two or more data packets transmitted through a wireless channel where each data packet has a single center frequency);
a time stamping unit configured to generate an initial time stamp in response to the packet detector identifying the data packet (Sugar, [0089]; receiver device estimates time differences among the two or more transmissions.  The examiner notes that to get the time difference require taking time stamps of each transmission where each transmission correspond with a data packet as in [0088] of Sugar);
an IQ capture unit configured to acquire the phase features of the received signal (Sugar, [0089]; receiver device estimates the carrier phase differences among the two or more transmissions).

However, Williamson teaches the carrier phase is represented by a plurality of IQ samples (Williamson, Fig. 3, [0036]; the relationship between the estimated carrier phase angle and the IQ samples is described where the I value is the cosine of the carrier phase and the Q value is the sine of the carrier phase).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Sugar to include the above recited limitations as taught by Williamson in order to minimize the error (Williamson, [0008]).
Sugar in view of Williamson does not expressly teach generate an estimated time of arrival based on the initial time stamp, the plurality of IQ samples, and the identified symbol boundary, wherein the estimated time of arrival is a corrected time of arrival.
However, Garcia teaches generate an estimated time of arrival based on the initial time stamp, the plurality of IQ samples, and the identified symbol boundary, wherein the estimated time of arrival is a corrected time of arrival (Garcia, Column 3, line 60 – Column 4, line 20 and Column 20, lines 22-65; the stored timestamp facilitate calculation of a time of arrival and an angle of arrival and the complex sampled I/Q data may be used to measure the signal angle of arrival and time of arrival.  The processor can compute a cross ambiguity function of aggregated changes in signal detection of the symbol timing to determine changes in time of arrival and frequency of arrival).
(Garcia, Column 4, lines 33-47).
While Garcia teaches the symbol timing is based on a modulation encoding scheme of the received signal (Garcia, Fig. 14, Column 20, lines 1-10; the processor may determine the modulation type and then determine the symbol timing), Sugar in view of Williamson further in view of Garcia does not expressly teach identify an estimated timing of a symbol boundary based on an estimated time of a change in phase of the received signal, the estimated timing of the symbol boundary being a time of a data value transition between symbols.
However, Frost teaches identify an estimated timing of a symbol boundary based on an estimated time of a change in phase of the received signal, the estimated timing of the symbol boundary being a time of a data value transition between symbols (Frost, Column 16, lines 22-43; the time of arrival of the selected symbol transition is identified).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Sugar in view of Williamson further in view of Garcia to include the above recited limitations as taught by Frost in order to perform information exchange integrity (Frost, Column 1, lines 25-43).

However, Kossin teaches the estimated time of the change in phase being determined based on a phase rotation speed identified by the phase features (Kossin, Fig. 4B, [0077]; phase rotation watermarking may be applied on all symbol phase transitions where watermarking is applied to adjacent symbol states and a symbol phase shift of -90 degrees the phase transition is either +270 degrees in the CCW direction or -90 degrees in the CW direction and the overlay symbol is encoded as a positive phase shift slope and if the host signal is a QPSK waveform, the total number of host phase transitions would be chosen to average out).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Sugar in view of Williamson in view of Garcia further in view of Frost to include the above recited limitations as taught by Kossin in order to carry additional information using the host waveform (Kossin, [0095]).

Regarding claim 9, Sugar teaches a system comprising:
a receive radio configured to receive a wirelessly transmitted signal via an antenna (Sugar, [0094]; receiver device receives the two or more data packets through two or more antenna paths), the signal having a symbol frequency (Sugar, Fig. 4, [0088]; receiver device receives two or more data packets transmitted through a wireless channel where each data packet has a single center frequency); and 
a time of arrival estimator comprising:
a packet detector configured to identify a data packet included in the received signal (Sugar, [0094]; receiver device receives the two or more data packets through two or more antenna paths);
a time stamping unit configured to generate an initial time stamp in response to the packet detector identifying the data packet (Sugar, [0089]; receiver device estimates time differences among the two or more transmissions.  The examiner notes that to get the time difference require taking time stamps of each transmission where each transmission correspond with a data packet as in [0088] of Sugar);
an IQ capture unit configured to acquire the phase features of the received signal (Sugar, [0089]; receiver device estimates the carrier phase differences among the two or more transmissions).
Sugar does not expressly teach the carrier phase is represented by a plurality of IQ samples.
However, Williamson teaches the carrier phase is represented by a plurality of IQ samples (Williamson, Fig. 3, [0036]; the relationship between the estimated carrier phase angle and the IQ samples is described where the I value is the cosine of the carrier phase and the Q value is the sine of the carrier phase).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Sugar to include the (Williamson, [0008]).
Sugar in view of Williamson does not expressly teach generate an estimated time of arrival based on the initial time stamp, the plurality of IQ samples, and the identified symbol boundary, wherein the estimated time of arrival is a corrected time of arrival.
However, Garcia teaches generate an estimated time of arrival based on the initial time stamp, the plurality of IQ samples, and the identified symbol boundary, wherein the estimated time of arrival is a corrected time of arrival (Garcia, Column 3, line 60 – Column 4, line 20 and Column 20, lines 22-65; the stored timestamp facilitate calculation of a time of arrival and an angle of arrival and the complex sampled I/Q data may be used to measure the signal angle of arrival and time of arrival.  The processor can compute a cross ambiguity function of aggregated changes in signal detection of the symbol timing to determine changes in time of arrival and frequency of arrival).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Sugar in view of Williamson to include the above recited limitations as taught by Garcia in order to achieve direction finding and fast triangulation of the signals (Garcia, Column 4, lines 33-47).
While Garcia teaches the symbol timing is based on a modulation encoding scheme of the received signal (Garcia, Fig. 14, Column 20, lines 1-10; the processor may determine the modulation type and then determine the symbol timing), Sugar in view of Williamson further in view of Garcia does not expressly teach identify an 
However, Frost teaches identify an estimated timing of a symbol boundary based on an estimated time of a change in phase of the received signal, the estimated timing of the symbol boundary being a time of a data value transition between symbols (Frost, Column 16, lines 22-43; the time of arrival of the selected symbol transition is identified).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Sugar in view of Williamson further in view of Garcia to include the above recited limitations as taught by Frost in order to perform information exchange integrity (Frost, Column 1, lines 25-43).
Sugar in view of Williamson in view of Garcia further in view of Frost does not expressly teach the estimated time of the change in phase being determined based on a phase rotation speed identified by the phase features.
However, Kossin teaches the estimated time of the change in phase being determined based on a phase rotation speed identified by the phase features (Kossin, Fig. 4B, [0077]; phase rotation watermarking may be applied on all symbol phase transitions where watermarking is applied to adjacent symbol states and a symbol phase shift of -90 degrees the phase transition is either +270 degrees in the CCW direction or -90 degrees in the CW direction and the overlay symbol is encoded as a positive phase shift slope and if the host signal is a QPSK waveform, the total number of host phase transitions would be chosen to average out).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Sugar in view of Williamson in view of Garcia further in view of Frost to include the above recited limitations as taught by Kossin in order to carry additional information using the host waveform (Kossin, [0095]).

Regarding claim 15, Sugar teaches a method comprising:
receiving a wirelessly transmitted signal having a symbol frequency (Sugar, Fig. 4, [0088]; receiver device receives two or more data packets transmitted through a wireless channel where each data packet has a single center frequency); 
identifying a data packet included in the received signal (Sugar, Fig. 4, [0088]; receiver device receives two or more data packets transmitted through a wireless channel where each data packet has a single center frequency), the data packet being a Bluetooth data packet (Sugar, [0013]; wireless standards for the wideband signal and packets include Bluetooth);
generating an initial time stamp in response to the identifying of the data packet (Sugar, [0089]; receiver device estimates time differences among the two or more transmissions.  The examiner notes that to get the time difference require taking time stamps of each transmission where each transmission correspond with a data packet as in [0088] of Sugar); 
(Sugar, [0089]; receiver device estimates the carrier phase differences among the two or more transmissions).
Sugar does not expressly teach the carrier phase is represented by a plurality of IQ samples.
However, Williamson teaches the carrier phase is represented by a plurality of IQ samples (Williamson, Fig. 3, [0036]; the relationship between the estimated carrier phase angle and the IQ samples is described where the I value is the cosine of the carrier phase and the Q value is the sine of the carrier phase).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Sugar to include the above recited limitations as taught by Williamson in order to minimize the error (Williamson, [0008]).
Sugar in view of Williamson does not expressly teach generating an estimated time of arrival based on the plurality of IQ samples, the initial time stamp, and the identified symbol boundary, wherein the estimated time of arrival is a corrected time of arrival.
However, Garcia teaches generating an estimated time of arrival based on the plurality of IQ samples, the initial time stamp, and the identified symbol boundary, wherein the estimated time of arrival is a corrected time of arrival (Garcia, Column 3, line 60 – Column 4, line 20 and Column 20, lines 22-65; the stored timestamp facilitate calculation of a time of arrival and an angle of arrival and the complex sampled I/Q data may be used to measure the signal angle of arrival and time of arrival.  The processor can compute a cross ambiguity function of aggregated changes in signal detection of the symbol timing to determine changes in time of arrival and frequency of arrival).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Sugar in view of Williamson to include the above recited limitations as taught by Garcia in order to achieve direction finding and fast triangulation of the signals (Garcia, Column 4, lines 33-47).
While Garcia teaches the symbol timing is based on a modulation encoding scheme of the received signal (Garcia, Fig. 14, Column 20, lines 1-10; the processor may determine the modulation type and then determine the symbol timing), Sugar in view of Williamson further in view of Garcia does not expressly teach identify an estimated timing of a symbol boundary based on an estimated time of a change in phase of the received signal, the estimated timing of the symbol boundary being a time of a data value transition between symbols.
However, Frost teaches identify an estimated timing of a symbol boundary based on an estimated time of a change in phase of the received signal, the estimated timing of the symbol boundary being a time of a data value transition between symbols (Frost, Column 16, lines 22-43; the time of arrival of the selected symbol transition is identified).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Sugar in view of (Frost, Column 1, lines 25-43).
Sugar in view of Williamson in view of Garcia further in view of Frost does not expressly teach the estimated time of the change in phase being determined based on a phase rotation speed identified by the phase features.
However, Kossin teaches the estimated time of the change in phase being determined based on a phase rotation speed identified by the phase features (Kossin, Fig. 4B, [0077]; phase rotation watermarking may be applied on all symbol phase transitions where watermarking is applied to adjacent symbol states and a symbol phase shift of -90 degrees the phase transition is either +270 degrees in the CCW direction or -90 degrees in the CW direction and the overlay symbol is encoded as a positive phase shift slope and if the host signal is a QPSK waveform, the total number of host phase transitions would be chosen to average out).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Sugar in view of Williamson in view of Garcia further in view of Frost to include the above recited limitations as taught by Kossin in order to carry additional information using the host waveform (Kossin, [0095]).

Regarding claims 4 and 19, Sugar in view of Williamson in view of Garcia in view of Frost further in view of Kossin teaches the device of claim 1 and the method of 
However, Williamson teaches wherein the IQ capture unit further comprises a buffer, and wherein the plurality of IQ samples is stored in the buffer (Williamson, Fig. 7, [0057]; the samples taken during the local code chip are accumulated in bins and stored in memory).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Sugar to include the above recited limitations as taught by Williamson in order to mitigate effects of multipath (Williamson, [0056]).

Regarding claims 7, 14, and 20, Sugar in view of Williamson in view of Garcia in view of Frost further in view of Kossin teaches the device of claim 1, the system of claim 13, and the method of claim 15 above.  Further, Sugar teaches wherein the packet detector is a Bluetooth packet detector configured to identify Bluetooth data packets (Sugar, [0092]; the packets and system conform to the Bluetooth standard).

Claims 2, 3, 5, 8, 10, 11, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sugar in view of Williamson in view of Garcia in view of Frost further in view of Kossin as applied to claims 1, 9, and 15 above, and further in view of Gut (US 6,101,217).

Regarding claims 2, 10, and 16, Sugar in view of Williamson in view of Garcia in view of Frost further in view of Kossin teaches the device of claim 1, the system of claim 9, and the method of claim 15 above.  Sugar teaches wherein the processing unit is further configured to generate the estimated time of arrival based on the carrier phase (Sugar, [0090]; receiver device calculates a time-of-arrival using one or more the estimated time differences and the estimated carrier phase differences).
Sugar does not expressly teach the carrier phase is represented by a plurality of IQ samples.
However, Williamson teaches the carrier phase is represented by a plurality of IQ samples (Williamson, Fig. 3, [0036]; the relationship between the estimated carrier phase angle and the IQ samples is described where the I value is the cosine of the carrier phase and the Q value is the sine of the carrier phase).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Sugar to include the above recited limitations as taught by Williamson in order to minimize the error (Williamson, [0008]).
Sugar in view of Williamson in view of Garcia in view of Frost further in view of Kossin does not expressly teach wherein the processing unit is further configured to: 
generate a mapping between the plurality of IQ samples and a plurality of symbols;
identify a symbol boundary based, at least in part, on the mapping; and 
generate the estimated time of arrival based on the identified symbol boundary.
However, Gut teaches wherein the processing unit is further configured to: 
(Gut, Fig. 2, Column 4 lines 46-65; slicer 44 converts the IQ samples into symbols that are then applied to the demapper);
identify a symbol boundary based, at least in part, on the mapping (Gut, Fig. 3, Column 5, lines 8-21; the signal space is divided into a grid comprising of regions and a decision is made according to the region in which the received signal is located).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Sugar in view of Williamson in view of Garcia in view of Frost further in view of Kossin to include the above recited limitations as taught by Gut in order to account for noise and attenuation (Gut, Column 5, lines 8-21).

Regarding claims 3 and 11, Sugar in view of Williamson in view of Garcia in view of Frost further in view of Kossin teaches the device of claim 2 and the system of claim 10 above.  Further, Sugar teaches wherein the estimated time of arrival is a corrected time stamp (Sugar, [0110]-[0112]; the actual TOA is calculated as described).

Regarding claims 5, 12, and 17, Sugar in view of Williamson in view of Garcia in view of Frost further in view of Kossin teaches the device of claim 1, the system of claim 9, and the method of claim 15 above.  Sugar in view of Williamson in view of Garcia in view of Frost further in view of Kossin does not expressly teach wherein a 
However, Gut teaches wherein a sampling rate of the IQ capture unit is greater than the symbol frequency of the received signal (Gut, Column 6, lines 46-62; the IQ signal samples can be fully recovered from the received analog signal.  The examiner notes that it is well-known in communications that the sampling rate must satisfy the Nyquist criterion in order to achieve this recovery process, which means the sampling rate is at least twice the symbol frequency, making it greater).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Sugar in view of Williamson in view of Garcia in view of Frost further in view of Kossin to include the above recited limitations as taught by Gut in order to reconstruct the original digital data (Gut, Column 4, lines 46-65).

Regarding claim 8, Sugar in view of Williamson in view of Garcia in view of Frost further in view of Kossin teaches the device of claim 1 above.  Sugar in view of Williamson in view of Garcia in view of Frost further in view of Kossin does not expressly teach wherein the processing unit is further configured to generate additional offsets to compensate for modulation index and carrier frequency drift.
However, Gut teaches wherein the processing unit is further configured to generate additional offsets to compensate for modulation index and carrier frequency drift (Gut, Column 5, lines 8-21; the demodulation in the receiver have to address the effect of shifting in the signal space resulting in a distorted input to slicer).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Sugar in view of Williamson in view of Garcia in view of Frost further in view of Kossin to include the above recited limitations as taught by Gut in order to account for noise and attenuation (Gut, Column 5, lines 8-21).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugar in view of Williamson in view of Garcia in view of Frost further in view of Kossin as applied to claims 1 and 15 above, and further in view of Krunz et al. (US 10,069,592 B1), hereafter referred Krunz.

Regarding claims 6 and 18, Sugar in view of Williamson in view of Garcia in view of Frost further in view of Kossin teaches the device of claim 1 and the method of claim 15 above.  Sugar in view of Williamson in view of Garcia in view of Frost further in view of Kossin does not expressly teach wherein the data packet is a header associated with a sync event.
However, Krunz teaches wherein the data packet is a header associated with a sync event (Krunz, Column 33, lines 20-34; each cooperating transmitter estimates the exact arrival time of the sync header that is received).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Sugar in view of (Krunz, Column 33, lines 20-34).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sugar in view of Williamson in view of Garcia in view of Frost further in view of Kossin as applied to claim 9 above, and further in view of Mehta et al. (US 2017/0325056 A1), hereafter referred Mehta.

Regarding claim 13, Sugar in view of Williamson in view of Garcia in view of Frost further in view of Kossin teaches the system of claim 9 above.  Sugar in view of Williamson in view of Garcia in view of Frost further in view of Kossin does not expressly teach wherein the receive radio and the time of arrival estimator are included in a Bluetooth beacon.
However, Mehta teaches wherein the receive radio and the time of arrival estimator are included in a Bluetooth beacon (Mehta, [0013]; the responder forecast comprises an estimated time to arrival based on a current location for each responder asset where the current location uses a Bluetooth beacon).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Sugar in view of Williamson in view of Garcia in view of Frost further in view of Kossin to include the above recited limitations as taught by Mehta in order to identify the appropriate emergency dispatch when requesting emergency assistance (Mehta, [0004]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416         

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416